Citation Nr: 0418831	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  94-03 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent evaluation for service-connected residuals of a low 
back strain with degenerative disc disease of L4-5 for the 
period October 29, 1992 to September 22, 2002.

2.  Entitlement to an evaluation in excess of 40 percent 
evaluation for service-connected residuals of a low back 
strain with degenerative disc disease of L4-5 for the period 
September 23, 2002 to September 25, 2003.

3.  Entitlement to an evaluation in excess of 40 percent 
evaluation for service-connected residuals of a low back 
strain with degenerative disc disease of L4-5 for the period 
commencing September 26, 2003.

4.  Entitlement to an initial evaluation in excess of 10 
percent for a compression deformity of the body of L1 and 
chronic low back pain.

5.  Entitlement to an effective date prior to October 29, 
1992 for the grant of service connection for a low back 
disability.

6.  Entitlement to a total compensation rating based on 
individual unemployability (TDIU).

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to June 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO) which denied the benefits 
sought on appeal.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

In his June 1993 and January 1994 substantive appeals to the 
Board the veteran requested the opportunity to provide oral 
testimony before a traveling Veterans Law Judge (VLJ) sitting 
at the RO.  While he was afforded the opportunity to provide 
oral testimony before a Hearing Officer at the RO in July 
1993 and August 1994, he has not yet been afforded the 
opportunity to do so before a VLJ, and the request for such a 
hearing has not otherwise been withdrawn.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2003), a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire for one.  It is incumbent upon the RO to schedule the 
appellant for such a hearing.

This case is REMANDED to the VBA AMC for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The representative at the RO should be 
given an opportunity to review the claims 
folder and submit a presentation on behalf 
of the appellant.

3.  After a reasonable period of time has 
been afforded the representative to review 
the claims folder and submit a 
presentation, the appellant should be 
scheduled to appear at a travel Board 
hearing at the RO before a VLJ of the 
Board, as soon as it may be feasible.

Notice should be sent to the appellant and 
his representative, a copy of which should 
be associated with the claims file.

4.  The appellant should be asked to 
submit any other information, evidence, or 
arguments that may be pertinent to the 
appeal at that time.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The appellant need take no action unless otherwise notified 
by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).







